DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,957,255. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent and the application are claiming common subject matter, as follows: a display device comprising a first pixel including a first light emitting diode; and an initialization voltage generator configured to generate a first initialization voltage to be supplied to an anode of the first light emitting diode.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park US Patent Application Publication No. 2013/0135272 in view of Kamala et al. (Hereinafter “Kamala) US Patent Application Publication No. 2010/0103206.

Referring to claim 1, Park teaches a display device [ab] comprising: 
a first pixel including a first organic light emitting diode [0005-0010; 0071-0077 of fig. 3]; 
an initialization voltage generator configured to generate a first initialization voltage to be supplied to an anode of the first organic light emitting diode [input voltage of fig. 1; 0021; 0076-0081; 0092-0095].
However, Park does not explicitly teach a plurality of first initialization voltage values corresponding to a plurality of maximum luminances  and to determine a value of the first initialization voltage, based on reception information on a target maximum luminance. Kamala 
It would have been obvious to one of ordinary skill in the art at the time of invention to add the feature of Kamala to the system of Park as an essential means to provide the initial voltage to a luminance nearly equal to a desired luminance based on the luminance data.

Referring to claim 19, Park and Kamala teach the invention substantially as claimed as specified in claim 1 above, further teaches allowing the first organic light emitting diode to emit light to correspond to a target gray scale having a luminance that is equal to or smaller than the target maximum luminance [Park, 0250; S100 of fig. 26; 0131]. 

Referring to claim 2, Park and Kamala teach the invention substantially as claimed, wherein the plurality of first initialization voltage values are obtained by adding first offset values to a value of a first power voltage to be supplied to a cathode of the first organic light emitting diode [Park, 0004-0005]. 

Referring to claim 3, Park and Kamala teach the invention substantially as claimed, wherein each of the first offset values is in inverse proportion to a magnitude of a corresponding maximum luminance [Kamala, 0100; 0144; 0153; 0189; 0284].



Referring to claim 5, Park and Kamala teach the invention substantially as claimed, wherein the first offset value corresponding to a first maximum luminance group that exceeds the reference maximum luminance among the plurality of maximum luminances is smaller than 0 [Park, 0094-0098-0101; 0152]. 

Referring to claim 6, Park and Kamala teach the invention substantially as claimed, wherein the first offset value corresponding to a second maximum luminance group that is less than the reference maximum luminance among the plurality of maximum luminances is larger than 0 [Park, 0094-0098-0101; 0152]. 

Referring to claim 7, Park and Kamala teach the invention substantially as claimed, wherein the first power voltage is in inverse proportion to a magnitude of the target maximum luminance [Kamala, 0100; 0144; 0153; 0189; 0284]. 

Referring to claim 8, Park and Kamala teach the invention substantially as claimed, wherein the first power voltage: has a specific voltage value when the target maximum luminance corresponds to the reference maximum luminance; and has a voltage value lower than the specific voltage value when the target maximum luminance corresponds to the first maximum luminance group [Kamala, 0164-0178; 0213-0225]. 

Referring to claim 9, Park and Kamala teach the invention substantially as claimed, wherein the first power voltage has a voltage equal to or larger than the specific voltage value when the target maximum luminance corresponds to the second maximum luminance group {Kamala, 0165-0178]. 

Referring to claim 10, Park and Kamala teach the invention substantially as claimed, wherein a second power voltage supplied to the anode of the first organic light emitting diode has a fixed value regardless of the target maximum luminance [Park, 0199]. 

Referring to claim 11, Park and Kamala teach the invention substantially as claimed, further comprising a second pixel including a second organic light emitting diode that has an organic material having a band gap different from that of an organic material of the first organic light emitting diode, wherein the timing controller further includes a second lookup table in which a plurality of second initialization voltage values corresponding to the plurality of maximum luminances are recorded, and the timing controller is configured to determine a value of a second initialization voltage, based on the reception information on the target maximum luminance and the second lookup table, wherein the initialization voltage generator is configured to generate the second initialization voltage to be supplied to an anode of the second organic light emitting diode [Kamala, applied second voltage B of fig. 2A]. 

Referring to claim 12, Park and Kamala teach the invention substantially as claimed, wherein the plurality of first initialization voltage values are obtained by adding first offset 

Referring to claim 13, Park and Kamala teach the invention substantially as claimed, wherein the plurality of maximum luminances include a reference maximum luminance, wherein the first offset value and the second offset value at the reference maximum luminance are 0 [Kamala, 0210-0216]. 

Referring to claim 14, Park and Kamala teach the invention substantially as claimed, wherein the first offset value corresponding to a first maximum luminance group that exceeds the reference maximum luminance among the plurality of maximum luminances is smaller than 0, and the second offset value corresponding to the first maximum luminance group is smaller than the first offset value [Kamala, 0210-0216].

Referring to claim 15, Park and Kamala teach the invention substantially as claimed, wherein the first offset value corresponding to a second maximum luminance group that is less than the reference maximum luminance among the plurality of maximum luminances is larger than 0, and the second offset value corresponding to the second maximum luminance group is smaller than the first offset value Kamala, 0164-0165]. 



Referring to claim 17, Park and Kamala teach the invention substantially as claimed, wherein the first power voltage has a voltage equal to or larger than the specific voltage value when the target maximum luminance corresponds to the second maximum luminance group. 

Referring to claim 18, Park and Kamala teach the invention substantially as claimed, wherein a second power voltage supplied to the anode of the first organic light emitting diode and the anode of the second organic light emitting diode has a fixed value regardless of the target maximum luminance [0076-0082; 0092-0109]. 

Referring to claim 20, Park and Kamala teach the invention substantially as claimed, wherein a plurality of first initialization voltage values corresponding to a plurality of maximum luminances [Park, 0004-0005].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUY N PARDO whose telephone number is (571)272-4082. The examiner can normally be reached Mon-Fri.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THUY N PARDO/Primary Examiner, Art Unit 2691